o()444 1)—

Order issued September     26, , 2012




                                              In The
                                (Court of Apprats
                        Ifift4 Bistritt ula'rxasat'13 attas
                                        No. 05-11-01045-CV


                               ANTHONY KNIGHT, Appellant
                                                V.
                                LATONYA MINTER, Appellee


                                            ORDER

       The Court has before it appellant's September 12, 2012 motion for extension of time on

amended appellant's brief. The Court GRANTS the motion and ORDERS that the amended brief

tendered by appellant on September 12, 2012 be timely filed as of today's date.




                                                       MOLLY FRA CIS
                                                       JUSTICE